IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


CAROLYN FORBES,                              : No. 144 EAL 2020
                                             :
                   Petitioner                :
                                             : Petition for Allowance of Appeal
                                             : from the Order of the Superior Court
             v.                              :
                                             :
                                             :
KING SHOOTERS SUPPLY, WISTA, INC.;           :
KING SHOOTERS SUPPLY, INC., HAVEN            :
BEHAVIORAL HOSPITAL OF                       :
PHILADELPHIA AND HAVEN                       :
BEHAVIORAL HEALTHCARE, INC.,                 :
                                             :
                   Respondents               :


                                     ORDER



PER CURIAM

     AND NOW, this 16th day of October, 2020, the Petition for Allowance of Appeal is

DENIED.